DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 1 is indefinite regarding “picking up an image” when said claim further calls for “at least two areas to be imaged”.  In light of what appears to have been intended, it is suggested that line 6 be rewritten as –roe paste passing for each of at least two areas to be imaged--.  A similar issue exists in independent claim 7 (lines 9 and 10).
                                           Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

           Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al (U.S. Patent No. 4976356).           Mizuno et al discloses an apparatus that detects, for example, contaminants from . by central processing unit which is fed images; e.g. paragraph bridging cols. 11 and 12); and a removal section (sorting section 90) that is provided on a downstream side of a conveyance direction in the flow passage forming section and configured to perform the removal processing of forces that have contaminant (e.g. dirt; paragraph bridging col. 14 and 15).                                                Allowable Subject Matter
4.       Claims 1-5 and 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if dependent, to include all of the limitations of the base claim and any intervening claims.    
          

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
March 11, 2021